Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 09/26/2019. Claims 1, 19 and 29 are independent claims. Claims 1-8, 10-16, 19-21 and 29-30 have been examined and rejected in the current patent application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/26/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-16 and 19-21 are rejected under 35 U.S.C. § 101, because the claims are directed to non-statutory subject matter. For a system, an apparatus, a device claim to fall within the statutory meaning 35 U.S.C. § 101, the body of the claim must include hardware. Independent claims 1 and 19 recites "A server". The claim lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. As such, the claim fails to fall within a statutory category. Therefore the claim contains non-statutory subject matter that cannot be patented. To overcome the rejection, the claim must contain hardware or a proper computer readable medium that is functionally and structurally interconnected with the software and supported by the original specification. The Claims do not show hardware explicitly and are non-statutory under the meaning 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 10-16, 19-21 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Marquardt et al. (US 2018/0089286 A1, hereinafter Marquardt) in view of Linkous et al. (US 9,973,465 B1, hereinafter Linkous).  
Regarding independent claim(s) 1, Marquardt discloses a server comprising: a data store comprising a plurality of stored metrics, each associated with a corresponding one of a plurality of facilities (Marquardt discloses metrics can be measured at short intervals for multiple applications and/or systems, resulting in large data sets. The structure of the tsidx file and the structure of its sections create paths that facilities searching events during search time. For example, measuring the health of a datacenter's infrastructure, services, service components, backend systems, and various types of application programming interfaces (APis) is important to enable organizations to proactively monitor, diagnose, and analyze the infrastructure, application, and business metrics of the datacenter. Such metrics measurements can provide insights into trends and facilitate a comparison of what is normal and what is not. Existing systems for processing and analyzing metrics data remain inadequate and fail to provide meaningful insights into the health of computing resources (metrics are measurement types found in the system. Each resource that can be monitored for performance, availability, reliability, and other attributes has one or more metrics about which data can be collected). Metrics, we can monitor that will provide insight into how our server and data are being managed, (see Marquardt: Para. 0080-0090, 0183 and 0224). This reads on a server comprising: a data store comprising a plurality of stored metrics, each associated with a corresponding one of a plurality of facilities); and 
a processor coupled to the data store; the server is configured to receive a metric message comprising metric data associated with an identified one of the plurality of facilities (Marquardt discloses the system stores the timestamped events in a data store. The system enables users to run queries against the stored data to, for example, retrieve events that meet criteria specified in a query, such as containing certain keywords or having specific values in defined fields. The data generated by such data sources can include, for example and without limitation, server log files, activity log files, configuration files, messages, network packet data, performance measurements, sensor measurements, etc. (a web server, an application server and a database server). System 32 includes one or more forwarders 42 that receive data from a variety of input data sources 44, and one or more indexers 46 that process and store the data in one or more data stores. The system 32 may receive a search query for events that have specified keywords. The user then sends a message to the customer support 56 to complain about the order failing to complete (metric message). The top ten product names ranked by price are selected as a filter 128 that causes the display of the ten most popular products sorted by price (metric data). Identified by metrics data (e.g., source name, source type, and host). The service and entity definitions can organize metrics data around a service so that all metrics data pertaining to the service can be identified, (see Marquardt: Para. 0080-0090, 0100-0130, 0136-0153, 0173, 0263-0265 and 0285-0293). For example, by extracting pre-specified data items and storing them in a database to facilitate subsequent retrieval and analysis at search time. This reads on the claim concept of a processor coupled to the data store; the server is configured to receive a metric message comprising metric data associated with an identified one of the plurality of facilities); 
the processor is configured to provide an update of the stored metric for the identified facility based on the stored metric and the metric data, such that more recent metric data contributes more to the updated metric than less recent metric data (Marquardt discloses the context of a metric is configured to dynamically update based on a selected time window and one or more applied filtered dimensions associated with the metric. The user then sends a message to the customer support to complain about the order failing to complete (metric message). The top ten product names ranked by price are selected as a filter 128 that causes the display of the ten most popular products sorted by price (metric data). Identified by metrics data (e.g., source name, source type, and host). The service and entity definitions can organize metrics data around a service so that all metrics data pertaining to the service can be identified. Also allows for events with recent timestamps, which may have a higher likelihood of being accessed, to be stored in a faster memory to facilitate faster retrieval. For example, buckets containing the most recent events can be stored in flash memory rather than on a hard disk (displays a listing of recent "tasks and events" and a listing of recent "log entries" for a selected time range above a performance-metric), (see Marquardt: Para. 0080-0090, 0100-0130, 0141-0144, 0202-0218 0374-0376, 0478-0489 and 0510-0524). This reads on the claim concept of the processor is configured to provide an update of the stored metric for the identified facility based on the stored metric and the metric data, such that more recent metric data contributes more to the updated metric than less recent metric data); and
However, Marquardt does not appears to specifically disclose the server is configured to respond to a request message from a User Equipment ("UE") by sending, to the UE, a facility message indicating a degree of prioritisation for the facilities based on the updated metrics. 
(Linkous discloses a record associated with the particular message is updated after receiving query responses. the data indicates performance statistics for the entity, metrics relating to where the entity falls along a distribution of other similar entities, outlier instances, trends in events or actions (one or more metrics, indicators). User equipment (UE) is any device used directly by an end-user to communicate (sending). User device 104 can include a device configured to receive data from a user and/or present data to a user/User Equipment ("UE"). Each node that receives the message can send a ping back to the transaction management engine. This list can be sorted and prioritized based on message type, date, location, application, (see Linkous: Col. 5 line 1-67, Col. 7 line 1-67, Col. 8 line 1-67, Col. 9 line 1-67, Col. 25 line 1-67 and Col. 29 line 1-67). This reads on the claim concept of the server is configured to respond to a request message from a User Equipment ("UE") by sending, to the UE, a facility message indicating a degree of prioritisation for the facilities based on the updated metrics). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the querying metrics data of Marquardt in order to have incorporated the end-to-end users/User Equipment ("UE"), as disclosed by Linkous, since both of these mechanisms are directed to the USER Equipment or UE is a major element of the overall database network. It forms the final interface with the user. In view of the far greater number of applications and facilities that it can perform, the decision was made to call it a user equipment rather than a mobile. User equipment (UE) is any device used directly by an end-user to communicate. There is a multitude of database metrics we can monitor that will provide insight into how our server and data are being managed. Some are more useful than others and for different applications, some metrics may be more applicable than others. For any data-driven application, row counts are likely one of the easiest 
Regarding dependent claim(s) 2, the combination of Marquardt and Linkous discloses the server as in claims 1. However, Marquardt does not appear to specifically disclose wherein the facility message is configured to cause the UE to display a list of the facilities based on their degree of prioritisation.
In the same field of endeavor, Linkous discloses wherein the facility message is configured to cause the UE to display a list of the facilities based on their degree of prioritization (Linkous discloses a record associated with the particular message is updated after receiving query responses. the data indicates performance statistics for the entity, metrics relating to where the entity falls along a distribution of other similar entities, outlier instances, trends in events or actions (one or more metrics, indicators). User equipment (UE) is any device used directly by an end-user to communicate (sending). User device 104 can include a device configured to receive data from a user and/or present data to a user/User Equipment ("UE"). Each node that receives the message can send a ping back to the transaction management engine. This list can be sorted and prioritized based on message type, date, location, and application. Such storage may enable facility 110 to retain locally data pertaining to its facility prior to (or in conjunction with) the data being shared with transformative processing engine 108 and/or transaction management engine. Examples of output devices include a display and speakers. The type of access may also relate to the degree to which data is identified/de-identified.  (see Linkous: Col. 5 line 1-67, Col. 7 line 1-67, Col. 8 line 1-67, Col. 9 line 1-67, Col. 22. Line 1-67, Col. 24 line 1-67, Col. 25 line 1-67 and Col. 29 line 1-67). This reads on the claim concept of wherein the facility message is configured to cause the UE to display a list of the facilities based on their degree of prioritization). 
Regarding dependent claim(s) 5, the combination of Marquardt and Linkous discloses the server as in claims 1. However, Marquardt does not appear to specifically disclose wherein the UE comprises a first UE and the metric message is received from a second UE.
In the same field of endeavor, Linkous discloses wherein the UE comprises a first UE and the metric message is received from a second UE (Linkous discloses the transaction management engine is located within the network between originating nodes and destination nodes. For examples, the transaction management engine is coupled with a transformative processing engine or a similar engine that aggregates messages. The universal message identifier is then associated with the message via metadata (e.g., within the header of the message) such that when the next node (e.g., component, device, server, etc.) receives the message, that node can report back to the transaction management engine that the message has been received. Each node that receives the message can send a ping back to the transaction management engine. User equipment (UE) is any device used directly by an end-user to communicate, such as nodes, (see Linkous: Col. 5 line 1-67, Col. 6 line 1-67, Col. 7 line 1-67 and Col. 8 line 1-67). This reads on the claim concept of wherein the UE comprises a first UE and the metric message is received from a second UE).
Regarding dependent claim(s) 6, the combination of Marquardt and Linkous discloses the server as in claims 1. However, Marquardt does not appear to specifically disclose wherein the server is configured to determine the degree of prioritisation for the facilities in the facility message to be sent to a first UE based on a metric message received from a second UE.
In the same field of endeavor, Linkous discloses wherein the server is configured to determine the degree of prioritisation for the facilities in the facility message to be sent to a first UE based on a metric message received from a second UE (Linkous discloses the transaction management engine is located within the network between originating nodes and destination nodes. For examples, the transaction management engine is coupled with a transformative processing engine or a similar engine that aggregates messages. The universal message identifier is then associated with the message via metadata (e.g., within the header of the message) such that when the next node (e.g., component, device, server, etc.) receives the message, that node can report back to the transaction management engine that the message has been received. Each node that receives the message can send a ping back to the transaction management engine, (see Linkous: Col. 5 line 1-67, Col. 6 line 1-67, Col. 7 line 1-67 and Col. 8 line 1-67). A record associated with the particular message is updated after receiving query responses. The data indicates performance statistics for the entity, metrics relating to where the entity falls along a distribution of other similar entities, outlier instances, and trends in events or actions (one or more metrics, indicators). User equipment (UE) is any device used directly by an end-user to communicate (sending). User device 104 can include a device configured to receive data from a user and/or present data to a user/User Equipment ("UE"). This list can be sorted and prioritized based on message type, date, location, and application. Such storage may enable facility 110 to retain locally data pertaining to its facility prior to (or in conjunction with) the data being shared with transformative processing engine 108 and/or transaction management engine. Examples of output devices include a display and speakers. The type of access may also relate to the degree to which data is identified/de-identified, (see Linkous: Col. 5 line 1-67, Col. 7 line 1-67, Col. 8 line 1-67, Col. 9 line 1-67, Col. 22. Line 1-67, Col. 24 line 1-67, Col. 25 line 1-67 and Col. 29 line 1-67). This reads on the claim concept of wherein the server is configured to determine the degree of prioritisation for the facilities in the facility message to be sent to a first UE based on a metric message received from a second UE). 
Regarding dependent claim(s) 7, the combination of Marquardt and Linkous discloses the server as in claims 5. However, Marquardt does not appear to specifically disclose wherein the processor is configured to determine the update based on contributions from up to a threshold quantity of metric data received from the second UE.
In the same field of endeavor, Linkous discloses wherein the processor is configured to determine the update based on contributions from up to a threshold quantity of metric data received from the second UE (Linkous discloses the communication may be transmitted at routine times and/or upon detecting a threshold (e.g., one or more) number of measurements or a measurement satisfying a transmission condition (e.g., exceeding a threshold value). User device 104 can further be configured to detect user input requesting particular data, to generate a request communication (e.g., to be sent to transformative processing engine), to receive the requested data and/or to present the received data. For example, updates may be generated at runtimes, at defined time intervals, upon request by a user, upon receiving a threshold quantity of new or changed data. User equipment (UE) is any device used directly by an end-user to communicate (sending). User device 104 can include a device configured to receive data from a user and/or present data to a user/User Equipment ("UE"). A metric is a singular type of data that helps a business measure certain aspects of their operations to achieve success, grow, and optimize their customer journey. As a business collects data, they can organize and query through that data to create metrics, (e.g., or components of a single data store or multiple data stores), (see Linkous: Col. 6 line 1-67, Col. 7 line 1-67, Col. 23 line 1-67, Col. 29 line 1-67 and Col. 34 line 1-67). This reads on the claim concept of wherein the processor is configured to determine the update based on contributions from up to a threshold quantity of metric data received from the second UE).  
Regarding dependent claim(s) 8, the combination of Marquardt and Linkous discloses the server as in claims 7. Marquardt further discloses wherein the threshold quantity of metric data is one (Marquardt discloses the user specified metadata can include a threshold of a measure value for a particular metric, or a range of a measure value, or a preferred measure value for that metric. The metrics catalog can use these conditions to monitor metrics data in the metrics store, (see Marquardt: Para. 0249, 0277-0288, 0364, 0372-0395 and 0485). This reads on the claim concept of wherein the threshold quantity of metric data is one). 
Regarding dependent claim(s) 10, the combination of Marquardt and Linkous discloses the server as in claims 5. However, Marquardt does not appear to specifically disclose wherein the processor is configured so that the contribution from the second UE to the updated metric is limited to a threshold value.
In the same field of endeavor, Linkous discloses wherein the processor is configured so that the contribution from the second UE to the updated metric is limited to a threshold value (Once an electronic record is updated at facility 110, an indication of the update may be provided to the record service. The record service may then update a corresponding record associated with the electronic (second UE) record. Linkous discloses the communication may be transmitted at routine times and/or upon detecting a threshold (e.g., one or more) number of measurements or a measurement satisfying a transmission condition (e.g., exceeding a threshold value). User device 104 can further be configured to detect user input requesting particular data, to generate a request communication (e.g., to be sent to transformative processing engine), to receive the requested data and/or to present the received data. For example, updates may be generated at runtimes, at defined time intervals, upon request by a user, upon receiving a threshold quantity of new or changed data. User equipment (UE) is any device used directly by an end-user to communicate (sending). User device 104 can include a device configured to receive data from a user and/or present data to a user/User Equipment ("UE"). A metric is a singular type of data that helps a business measure certain aspects of their operations to achieve success, grow, and optimize their customer journey. As a business collects data, they can organize and query through that data to create metrics. Each of one or more components 102 and one or more user devices 104 may be utilized by one or more users, (see Linkous: Col. 6 line 1-67, Col. 7 line 1-67, Col. 8 line 1-67, Col. 9 line 1-67, Col. 23 line 1-67, Col. 29 line 1-67 and Col. 34 line 1-67). This reads on the claim concept of wherein the processor is configured so that the contribution from the second UE to the updated metric is limited to a threshold value). 
Regarding dependent claim(s) 11, the combination of Marquardt and Linkous discloses the server as in claims 1. Marquardt further discloses wherein the processor is configured to determine a time bracket associated with the metric data (Marquardt discloses metrics data may be received in real-time such that there is a natural time coherence to the metric data. As such, partitioning buckets by time may be unnecessary. Each event 1 through K can be associated with a timestamp 1 through K that can be derived from the raw data in the respective event, determined through interpolation between temporally proximate events having known timestamps, or determined based on other configurable rules for associating timestamps with events. The system divides this raw data into blocks (e.g., buckets of data, each associated with a specific time frame, etc.). A computing device, appliance, or host having processors and software instructions that are stored in a storage device, such as a nonvolatile memory (also referred to as secondary memory) of the computing device for practicing one or more objectives, (see Marquardt: Para. 0086-0098, 0110-0119, 0354, 0496 and FIG. 5-11 & 26). This reads on the claim concept of wherein the processor is configured to determine a time bracket associated with the metric data).
Regarding dependent claim(s) 12, the combination of Marquardt and Linkous discloses the server as in claims 11. Marquardt further discloses wherein the server is configured such that the stored metric corresponds to the time bracket associated with the metric data (Marquardt discloses the context of a metric is configured to dynamically update based on a selected time window and one or more applied filtered dimensions associated with the metric. The user then sends a message to the customer support to complain about the order failing to complete (metric message). The top ten product names ranked by price are selected as a filter 128 that causes the display of the ten most popular products sorted by price (metric data). Identified by metrics data (e.g., source name, source type, and host). The service and entity definitions can organize metrics data around a service so that all metrics data pertaining to the service can be identified. Also allows for events with recent timestamps, which may have a higher likelihood of being accessed, to be stored in a faster memory to facilitate faster retrieval. For example, buckets containing the most recent events can be stored in flash memory rather than on a hard disk (displays a listing of recent "tasks and events" and a listing of recent "log entries" for a selected time range above a performance-metric). Data to metrics data during ingestion, floating point compression and timestamp compression, dedicated file formats for metric storage, and/or additional processes and/or interfaces, (see Marquardt: Para. 0080-0090, 0100-0130, 0141-0144, 0198-0199, 0202-0218, 0251-0275, 0374-0376, 0478-0489 and 0510-0524). 
Regarding dependent claim(s) 13, the combination of Marquardt and Linkous discloses the server as in claims 11. However, Marquardt does not appear to specifically disclose wherein the processor is configured such that the degree of prioritisation is based on metrics corresponding to a time bracket associated with the request message.
In the same field of endeavor, Linkous discloses wherein the processor is configured such that the degree of prioritisation is based on metrics corresponding to a time bracket associated with the request message (Linkous discloses this list can be sorted and prioritized based on message type, date, location, application, etc. In this manner, an authorized user will be informed as to which nodes need the most immediate attention and which nodes can be dealt with another day. The type of access may also relate to the degree to which data is identified/de-identified. A time associated with the message leaving the origination node. In some examples, transaction management collection engine 504 provides unique message identifiers to other elements of the interaction system to monitor the messages as they move throughout the interaction system. A processing or reporting instruction, a procedure specification, transmission time stamp, and/or sensor measurement. Metrics relating to where the entity falls along a distribution of other similar entities, outlier instances, trends in events or actions, (see Linkous: Col. 5 line 1-67, Col. 14 line 1-67, Col. 17 line 1-67, Col. 18 line 1-67, Col. 25 line 1-67 and Col. 29 line 1-67). This reads on the claim concept of wherein the processor is configured such that the degree of prioritisation is based on metrics corresponding to a time bracket associated with the request message). 
Regarding dependent claim(s) 14, the combination of Marquardt and Linkous discloses the server as in claims 6. Marquardt further discloses wherein the processor is configured to determine a geographic region associated with the metric data (Marquardt discloses a geographic location of the device, a device orientation, and any other information related to the operational state of the client device. the optional dimensions 246 include geographical or relative descriptions of sources of metrics data such as a data center dimension with values that can include east, west, etc. Another example of an optional dimension is an address of the computing resource from which the measurement was taken, (see Marquardt: Para. 0122 and 0298). This reads on the claim concept of wherein the processor is configured to determine a geographic region associated with the metric data). 
Regarding dependent claim(s) 15, the combination of Marquardt and Linkous discloses the server as in claims 14. Marquardt further discloses wherein the stored metric corresponds to the geographic region associated with the metric data (Marquardt discloses a geographic location of the device, a device orientation, and any other information related to the operational state of the client device. the optional dimensions 246 include geographical or relative descriptions of sources of metrics data such as a data center dimension with values that can include east, west, etc. Another example of an optional dimension is an address of the computing resource from which the measurement was taken. A temperature metric can include dimensions such as time, location (latitude/longitude), and a value (e.g., in degrees); a pressure metric can include dimensions such as time, valve IDs, and a pressure value ( e.g., in psi); IT monitoring metrics can include dimensions such as time, host, PID, and IT values such as CPU utilization or memory usage; an internal metric can include dimensions such as time, user, and a value such as search count; and a web access metric can include dimensions such as requestor IP, requestor method, requestor URL, and a value such as request duration or count, (see Marquardt: Para. 0122 and 0296-0298).  
Regarding dependent claim(s) 16, the combination of Marquardt and Linkous discloses the server as in claims 14. However, Marquardt does not appear to specifically disclose wherein the processor is configured such that the degree of prioritisation is based on metrics corresponding to a geographic region associated with the request message.
In the same field of endeavor, Linkous discloses wherein the processor is configured such that the degree of prioritisation is based on metrics corresponding to a geographic region associated with the request message (Linkous discloses this list can be sorted and prioritized based on message type, date, location, application, etc. In this manner, an authorized user will be informed as to which nodes need the most immediate attention and which nodes can be dealt with another day. The type of access may also relate to the degree to which data is identified/de-identified. The component and user device may include global positioning chips for determining a geolocation. Such geolocation information may be relevant to analyzing the data provided by the component or the user device located at the geographic location. Access management engine 222 may also verify that the user device 228 has an IP address or geographical location that corresponds to an authorized list, that the user device 228 includes a plug-in for properly accessing the data store 226, that the user device 228 is running certain applications required to access the data store. A time associated with the message leaving the origination node. In some examples, transaction management collection engine 504 provides unique message identifiers to other elements of the interaction system to monitor the messages as they move throughout the interaction system. A processing or reporting instruction, a procedure specification, transmission time stamp, and/or sensor measurement. Metrics relating to where the entity falls along a distribution of other similar entities, outlier instances, trends in events or actions, (see Linkous: Col. 5 line 1-67, Col. 12 line 1-67, Col. 14 line 1-67, Col. 17 line 1-67, Col. 18 line 1-67, Col. 25 line 1-67 and Col. 29 line 1-67). This reads on the claim concept of wherein the processor is configured such that the degree of prioritisation is based on metrics corresponding to a geographic region associated with the request message). 
Regarding independent claim(s) 19, Marquardt discloses a server comprising: a data store comprising a plurality of stored metrics, each associated with a corresponding one of a plurality of facilities (Marquardt discloses metrics can be measured at short intervals for multiple applications and/or systems, resulting in large data sets. The structure of the tsidx file and the structure of its sections create paths that facilities searching events during search time. For example, measuring the health of a datacenter's infrastructure, services, service components, backend systems, and various types of application programming interfaces (APis) is important to enable organizations to proactively monitor, diagnose, and analyze the infrastructure, application, and business metrics of the datacenter. Such metrics measurements can provide insights into trends and facilitate a comparison of what is normal and what is not. Existing systems for processing and analyzing metrics data remain inadequate and fail to provide meaningful insights into the health of computing resources (metrics are measurement types found in the system. Each resource that can be monitored for performance, availability, reliability, and other attributes has one or more metrics about which data can be collected). Metrics, we can monitor that will provide insight into how our server and data are being managed, (see Marquardt: Para. 0080-0090, 0183 and 0224). This reads on a server comprising: a data store comprising a plurality of stored metrics, each associated with a corresponding one of a plurality of facilities). 
a processor coupled to the data store; the server is configured to receive a metric message comprising metric data associated with an identified one of the plurality of facilities and to determine a time bracket associated with the metric data (Marquardt discloses the system stores the timestamped events in a data store. The system enables users to run queries against the stored data to, for example, retrieve events that meet criteria specified in a query, such as containing certain keywords or having specific values in defined fields. The data generated by such data sources can include, for example and without limitation, server log files, activity log files, configuration files, messages, network packet data, performance measurements, sensor measurements, etc. (a web server, an application server and a database server). System 32 includes one or more forwarders 42 that receive data from a variety of input data sources 44, and one or more indexers 46 that process and store the data in one or more data stores. The system 32 may receive a search query for events that have specified keywords. The user then sends a message to the customer support 56 to complain about the order failing to complete (metric message). The top ten product names ranked by price are selected as a filter 128 that causes the display of the ten most popular products sorted by price (metric data). Identified by metrics data (e.g., source name, source type, and host). The service and entity definitions can organize metrics data around a service so that all metrics data pertaining to the service can be identified, (see Marquardt: Para. 0080-0090, 0100-0130, 0136-0153, 0173, 0263-0265 and 0285-0293). For example, by extracting pre-specified data items and storing them in a database to facilitate subsequent retrieval and analysis at search time. Marquardt discloses metrics data may be received in real-time such that there is a natural time coherence to the metric data. As such, partitioning buckets by time may be unnecessary. Each event 1 through K can be associated with a timestamp 1 through K that can be derived from the raw data in the respective event, determined through interpolation between temporally proximate events having known timestamps, or determined based on other configurable rules for associating timestamps with events. The system divides this raw data into blocks (e.g., buckets of data, each associated with a specific time frame, etc.). A computing device, appliance, or host having processors and software instructions that are stored in a storage device, such as a nonvolatile memory (also referred to as secondary memory) of the computing device for practicing one or more objectives. Data to metrics data during ingestion, floating point compression and timestamp compression, dedicated file formats for metric storage, and/or additional processes and/or interfaces, (see Marquardt: Para. 0086-0098, 0110-0119, 0354, 0496 and FIG. 5-11 & 26). This reads on the claim concept of a processor coupled to the data store; the server is configured to receive a metric message comprising metric data associated with an identified one of the plurality of facilities and to determine a time bracket associated with the metric data). 
the processor is configured to provide an update of the stored metric for the identified facility based on the stored metric, the metric data and the time bracket associated with the metric data (Marquardt discloses the context of a metric is configured to dynamically update based on a selected time window and one or more applied filtered dimensions associated with the metric. The user then sends a message to the customer support to complain about the order failing to complete (metric message). The top ten product names ranked by price are selected as a filter 128 that causes the display of the ten most popular products sorted by price (metric data). Identified by metrics data (e.g., source name, source type, and host). The service and entity definitions can organize metrics data around a service so that all metrics data pertaining to the service can be identified. Also allows for events with recent timestamps, which may have a higher likelihood of being accessed, to be stored in a faster memory to facilitate faster retrieval. For example, buckets containing the most recent events can be stored in flash memory rather than on a hard disk (displays a listing of recent "tasks and events" and a listing of recent "log entries" for a selected time range above a performance-metric), (see Marquardt: Para. 0080-0090, 0100-0130, 0141-0144, 0202-0218 0374-0376, 0478-0489 and 0510-0524). Marquardt discloses metrics data may be received in real-time such that there is a natural time coherence to the metric data. As such, partitioning buckets by time may be unnecessary. Each event 1 through K can be associated with a timestamp 1 through K that can be derived from the raw data in the respective event, determined through interpolation between temporally proximate events having known timestamps, or determined based on other configurable rules for associating timestamps with events. The system divides this raw data into blocks (e.g., buckets of data, each associated with a specific time frame, etc.). A computing device, appliance, or host having processors and software instructions that are stored in a storage device, such as a nonvolatile memory (also referred to as secondary memory) of the computing device for practicing one or more objectives. Data to metrics data during ingestion, floating point compression and timestamp compression, dedicated file formats for metric storage, and/or additional processes and/or interfaces, (see Marquardt: Para. 0086-0098, 0110-0119, 0354, 0496 and FIG. 5-11 & 26). This reads on the claim concept of the processor is configured to provide an update of the stored metric for the identified facility based on the stored metric, the metric data and the time bracket associated with the metric data);
However, Marquardt does not appears to specifically disclose the server is configured to respond to a request message from a UE by sending, to the UE, a facility message indicating a degree of prioritisation for the facilities based on the updated metrics corresponding to a time bracket associated with the request message. 
 In the same field of endeavor, Linkous discloses the server is configured to respond to a request message from a UE by sending, to the UE, a facility message indicating a degree of prioritisation for the facilities based on the updated metrics corresponding to a time bracket associated with the request message (Linkous discloses a record associated with the particular message is updated after receiving query responses. the data indicates performance statistics for the entity, metrics relating to where the entity falls along a distribution of other similar entities, outlier instances, trends in events or actions (one or more metrics, indicators). User equipment (UE) is any device used directly by an end-user to communicate (sending). User device 104 can include a device configured to receive data from a user and/or present data to a user/User Equipment ("UE"). Each node that receives the message can send a ping back to the transaction management engine. This list can be sorted and prioritized based on message type, date, location, application, (see Linkous: Col. 5 line 1-67, Col. 7 line 1-67, Col. 8 line 1-67, Col. 9 line 1-67, Col. 25 line 1-67 and Col. 29 line 1-67). This list can be sorted and prioritized based on message type, date, location, application, etc. In this manner, an authorized user will be informed as to which nodes need the most immediate attention and which nodes can be dealt with another day. The type of access may also relate to the degree to which data is identified/de-identified. A time associated with the message leaving the origination node. In some examples, transaction management collection engine 504 provides unique message identifiers to other elements of the interaction system to monitor the messages as they move throughout the interaction system. A processing or reporting instruction, a procedure specification, transmission time stamp, and/or sensor measurement. Metrics relating to where the entity falls along a distribution of other similar entities, outlier instances, trends in events or actions, (see Linkous: Col. 5 line 1-67, Col. 14 line 1-67, Col. 17 line 1-67, Col. 18 line 1-67, Col. 25 line 1-67 and Col. 29 line 1-67). This reads on the claim concept of the server is configured to respond to a request message from a UE by sending, to the UE, a facility message indicating a degree of prioritisation for the facilities based on the updated metrics corresponding to a time bracket associated with the request message).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the querying metrics data of Marquardt in order to have incorporated the end-to-end users/User Equipment ("UE"), as disclosed by Linkous, since both of these mechanisms are directed to the USER Equipment or UE is a major element of the overall database network. It forms the final interface with the user. In view of the far greater number of applications and facilities that it can perform, the decision was made to call it a user equipment rather than a mobile. User equipment (UE) is any device used directly by an end-user to communicate. There is a multitude of database metrics we can monitor that will provide insight into how our server and data are being managed. Some are more useful than others and for different applications, some metrics may be more applicable than others. For any data-driven application, row counts are likely one of the easiest and most effective database metrics to follow. They provide direct insight into the volume of data associated with an entity and can easily be trended over time. For example, consider a table that tracks sales metrics where we typically see about 10k rows per day (each of which corresponds to a specific product sale). If we happen to notice one day that there are only 100 new rows in the table, or perhaps 10 million, we would have cause to investigate. Maybe it’s possible that a holiday or major data import project occurred, but excluding those special circumstances, we would move forward under the assumption that something is wrong and requires our attention. Row counts only help us track insertions and deletions, though, and do not provide insight into updates or reads. If there is a process that is updating far more rows than necessary, then row counts will do little to help, unless we happen to audit these operations. Similarly, an app that is reading data inefficiently will not impact row counts via excessive SELECT statements. The goal will be to keep the queries simple and applicable to the largest audience possible so that the most value can be gained from them. A relational database management system (RDBMS) whose wide range of transaction processing, business intelligence and analytics applications allows IT teams to rely on it for data storage and access. Any performance degradation or unavailability of these servers can not only severely impact the performance of the entire service, but also result in customer dissatisfaction and lost revenue. As a result, there is a need for DB Admins to have a proper server performance monitoring solution in order to keep their server performances intact. Incorporating the teachings of Linkous into Marquardt would produce the messages may be tracked using universal message identifiers that are generated and associated with messages. The universal message identifiers are generated based on a message list received from a source node. A predicted path is determined for each message based on a message type for each message, as disclosed by Linkous, (see Abstract). 
Regarding dependent claim(s) 20, the combination of Marquardt and Linkous discloses the server as in claims 19. Marquardt further discloses wherein the server is configured such that time brackets represent times of the day (Marquardt discloses a timestamp is a sequence of characters or encoded information identifying when a certain event occurred, usually giving date and time of day, (see Marquardt: Para. 0089, 0098, 0136-0237, 0327-0346, 0454-0463 and FIG 11-54). This reads on the claim concept of wherein the server is configured such that time brackets represent times of the day).
Regarding dependent claim(s) 21, the combination of Marquardt and Linkous discloses the server as in claims 20. Marquardt further discloses wherein the times of day are provided for each of the days of the week (Marquardt discloses metric 388 and/or added for a historical time window (such as yesterday/last week/last month). Each of the additional metrics and/or time windows can be added to the same window on the user dashboard. The user can select a specific time range, or alternatively a relative time range, such as "today," "yesterday" or "last week." For "real-time searches," the user can select the size of a preceding time window to search for real-time events, (see Marquardt: Para. 0155 and 0465). This reads on the claim concept of wherein the times of day are provided for each of the days of the week). 
Regarding independent claim(s) 29, Marquardt discloses a computer-implemented method comprising: receiving a metric message comprising metric data associated with an identified one of the plurality of facilities (Marquardt discloses the system stores the timestamped events in a data store. The system enables users to run queries against the stored data to, for example, retrieve events that meet criteria specified in a query, such as containing certain keywords or having specific values in defined fields. The data generated by such data sources can include, for example and without limitation, server log files, activity log files, configuration files, messages, network packet data, performance measurements, sensor measurements, etc. (a web server, an application server and a database server). System 32 includes one or more forwarders 42 that receive data from a variety of input data sources 44, and one or more indexers 46 that process and store the data in one or more data stores. The system 32 may receive a search query for events that have specified keywords. The user then sends a message to the customer support 56 to complain about the order failing to complete (metric message). The top ten product names ranked by price are selected as a filter 128 that causes the display of the ten most popular products sorted by price (metric data). Identified by metrics data (e.g., source name, source type, and host). The service and entity definitions can organize metrics data around a service so that all metrics data pertaining to the service can be identified, (see Marquardt: Para. 0080-0090, 0100-0130, 0136-0153, 0173, 0263-0265 and 0285-0293). For example, by extracting pre-specified data items and storing them in a database to facilitate subsequent retrieval and analysis at search time. Marquardt discloses metrics can be measured at short intervals for multiple applications and/or systems, resulting in large data sets. The structure of the tsidx file and the structure of its sections create paths that facilities searching events during search time. For example, measuring the health of a datacenter's infrastructure, services, service components, backend systems, and various types of application programming interfaces (APis) is important to enable organizations to proactively monitor, diagnose, and analyze the infrastructure, application, and business metrics of the datacenter. Such metrics measurements can provide insights into trends and facilitate a comparison of what is normal and what is not. Existing systems for processing and analyzing metrics data remain inadequate and fail to provide meaningful insights into the health of computing resources (metrics are measurement types found in the system. Each resource that can be monitored for performance, availability, reliability, and other attributes has one or more metrics about which data can be collected). Metrics, we can monitor that will provide insight into how our server and data are being managed, (see Marquardt: Para. 0080-0090, 0183 and 0224).  This reads on the claim concept of receiving a metric message comprising metric data associated with an identified one of the plurality of facilities);
 providing an update of the stored metric for the identified facility based on the stored metric and the metric data, such that more recent metric data contributes more to the updated metric than less recent metric data (Marquardt discloses the context of a metric is configured to dynamically update based on a selected time window and one or more applied filtered dimensions associated with the metric. The user then sends a message to the customer support to complain about the order failing to complete (metric message). The top ten product names ranked by price are selected as a filter 128 that causes the display of the ten most popular products sorted by price (metric data). Identified by metrics data (e.g., source name, source type, and host). The service and entity definitions can organize metrics data around a service so that all metrics data pertaining to the service can be identified. Also allows for events with recent timestamps, which may have a higher likelihood of being accessed, to be stored in a faster memory to facilitate faster retrieval. For example, buckets containing the most recent events can be stored in flash memory rather than on a hard disk (displays a listing of recent "tasks and events" and a listing of recent "log entries" for a selected time range above a performance-metric), (see Marquardt: Para. 0080-0090, 0100-0130, 0141-0144, 0202-0218 0374-0376, 0478-0489 and 0510-0524). This reads on the claim concept of providing an update of the stored metric for the identified facility based on the stored metric and the metric data, such that more recent metric data contributes more to the updated metric than less recent metric data); and 
However, Marquardt does not appears to specifically disclose responding to a request message from a User Equipment ("UE") by sending, to the UE, a facility message indicating a degree of prioritisation for the facilities based on the updated metrics. 
 In the same field of endeavor, Linkous discloses responding to a request message from a User Equipment ("UE") by sending, to the UE, a facility message indicating a degree of prioritisation for the facilities based on the updated metrics (Linkous discloses a record associated with the particular message is updated after receiving query responses. the data indicates performance statistics for the entity, metrics relating to where the entity falls along a distribution of other similar entities, outlier instances, trends in events or actions (one or more metrics, indicators). User equipment (UE) is any device used directly by an end-user to communicate (sending). User device 104 can include a device configured to receive data from a user and/or present data to a user/User Equipment ("UE"). Each node that receives the message can send a ping back to the transaction management engine. This list can be sorted and prioritized based on message type, date, location, application, (see Linkous: Col. 5 line 1-67, Col. 7 line 1-67, Col. 8 line 1-67, Col. 9 line 1-67, Col. 25 line 1-67 and Col. 29 line 1-67). This reads on the claim concept of responding to a request message from a User Equipment ("UE") by sending, to the UE, a facility message indicating a degree of prioritisation for the facilities based on the updated metrics). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the querying metrics data of Marquardt in order to have incorporated the end-to-end users/User Equipment ("UE"), as disclosed by Linkous, since both of these mechanisms are directed to the USER Equipment or UE is a major element of the overall database network. It forms the final interface with the user. In view of the far greater number of applications and facilities that it can perform, the decision was made to call it a user equipment rather than a mobile. User equipment (UE) is any device used directly by an end-user to communicate. There is a multitude of database metrics we can monitor that will provide insight into how our server and data are being managed. Some are more useful than others and for different applications, some metrics may be more applicable than others. For any data-driven application, row counts are likely one of the easiest and most effective database metrics to follow. They provide direct insight into the volume of data associated with an entity and can easily be trended over time. For example, consider a table that tracks sales metrics where we typically see about 10k rows per day (each of which corresponds to a specific product sale). If we happen to notice one day that there are only 100 new rows in the table, or perhaps 10 million, we would have cause to investigate. Maybe it’s possible that a holiday or major data import project occurred, but excluding those special circumstances, we would move forward under the assumption that something is wrong and requires our attention. Row counts only help us track insertions and deletions, though, and do not provide insight into updates or reads. If there is a process that is updating far more rows than necessary, then row counts will do little to help, unless we happen to audit these operations. Similarly, an app that is reading data inefficiently will not impact row counts via excessive SELECT statements. The goal will be to keep the queries simple and applicable to the largest audience possible so that the most value can be gained from them. A relational database management system (RDBMS) whose wide range of transaction processing, business intelligence and analytics applications allows IT teams to rely on it for data storage and access. Any performance degradation or unavailability of these servers can not only severely impact the performance of the entire service, but also result in customer dissatisfaction and lost revenue. As a result, there is a need for DB Admins to have a proper server performance monitoring solution in order to keep their server performances intact. Incorporating the teachings of Linkous into Marquardt would produce the messages may be tracked using universal message identifiers that are generated and associated with messages. The universal message identifiers are generated based on a message list received from a source node. A predicted path is determined for each message based on a message type for each message, as disclosed by Linkous, (see Abstract). 
Regarding dependent claim(s) 30, the combination of Marquardt and Linkous discloses the computer-implemented method as in claims 29. Marquardt further discloses a computer program product comprising program instructions configured to program a processor to perform (Marquardt discloses Processors suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors, and any one or more processors of any kind of digital computer (e.g., processing devices), which is computer program product is provided to preform, (see Marquardt: Para. 0543-0557). This reads on the claim concept of a computer program product comprising program instructions configured to program a processor to perform).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Marquardt et al. (US 2018/0089286 A1, hereinafter Marquardt) in view of Linkous et al. (US 9,973,465 B1, hereinafter Linkous) and in view of Kazerani et al. (US 2012/0054265 A1, hereinafter Kazerani).
Regarding dependent claim(s) 3, the combination of Marquardt and Linkous discloses the server as in claims 1. However, the combination of Marquardt and Linkous do not appear to specifically wherein the processor is configured to determine the updated metric using a recursive estimator.
In the same field of endeavor, Kazerani discloses wherein the processor is configured to determine the updated metric using a recursive estimator (Kazerani discloses When either of the end users 150 and 155 attempts to resolve an IP address (e.g., www.example.com), a DNS query is sent to the recursive name server. the recursive name server 110 recursively resolves the IP address from the root to the high-level domain (i.e., example.com) to the low-level domain (i.e., www.example. com) and the system include processor, memory, storage of the physical computing machines or devices. The configuration of the second set of servers 220 is continually updated based on the performance metrics that are derived from the end users. The practice of estimating a state recursively based only on the old state time and the newly available measurement in each time is called recursive estimation. The server configurations are updated to identify different optimal content servers, (see Kazerani: Para. 0035-0069). This reads on the claim concept of wherein the processor is configured to determine the updated metric using a recursive estimator). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the querying metrics data of Marquardt in order to have incorporated the end-to-end users/User Equipment ("UE"), as disclosed by Linkous, since both of these mechanisms are directed to in recursive estimation for real-time applications, we denote the time index as t although the term recursive is not necessarily related to temporal iteration but reflects certain iteration in more general sense. On one hand for expression simplicity and on the other hand to show that recursive estimation is well rooted in real-time applications. The USER Equipment or UE is a major element of the overall database network. It forms the final interface with the user. In view of the far greater number of applications and facilities that it can perform, the decision was made to call it a user equipment rather than a mobile. User equipment (UE) is any device used directly by an end-user to communicate. There is a multitude of database metrics we can monitor that will provide insight into how our server and data are being managed. Some are more useful than others and for different applications, some metrics may be more applicable than others. For any data-driven application, row counts are likely one of the easiest and most effective database metrics to follow. They provide direct insight into the volume of data associated with an entity and can easily be trended over time. For example, consider a table that tracks sales metrics where we typically see about 10k rows per day (each of which corresponds to a specific product sale). A standardized parameter estimate (commonly known as standardized beta coefficient) removes the unit of measurement of predictor and response variables. They represent the change in standard deviations of the response for 1 standard deviation change of the predictor. The most commonly-used technology for software estimation is parametric models, a variety of which are available from both commercial and government sources. The estimates produced by the models are repeatable, facilitating sensitivity and domain analysis. The models generate estimates through statistical formulas that relate a dependent variable (e.g., cost, schedule, resources) to one or more independent variables. Incorporating the teachings of Kazerani into Marquardt and Linkous would produce a configuration for resolving end user requests such that the optimal server is identified to the end user when the end user requests content from the hosting system. Some embodiments determine the optimal server by providing downloadable content that is embedded with a monitoring tool. The monitoring tool causes the end user to derive performance metrics for the hosting system when downloading a particular object from a set of servers, as disclosed by Kazerani, (see Abstract).  
Regarding dependent claim(s) 4, the combination of Marquardt, Linkous and Kazerani discloses the server as in claims 3. Marquardt further discloses wherein providing the update comprises applying a weighting to at least one of the metric data and the stored metric (Marquardt discloses to provide meaningful aggregate KPis, a weighting value can be assigned to each KPI so that its influence on the calculated aggregate KPI value is increased or decreased relative to the other KPis (Every KPI is a metric). The metrics store component 210 includes one or more metrics stores analogous (similar to something else and can be compared to another/weighting) to the data stores for time-indexed events described above with respect to FIG. 4. The metrics stores can store metrics in accordance with the metric index data model described above. That is, ingested metrics can be stored in the metric index 240. This allows dynamic, rule-based updates to the service definition, (see Marquardt: Para. 0248-0255, 0259-0265, 0285-0290 and 0367-0384). This reads on the claim concept of wherein providing the update comprises applying a weighting to at least one of the metric data and the stored metric). 
                                                            Examiner's Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOHANES D KELEMEWORK/Examiner, Art Unit 2164       

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164